                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RYAN JUDSON MOORE,                                  Case No. 18-cv-03523-JCS
                                                        Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE WHY
                                                 v.                                          CASE SHOULD NOT BE DISMISSED
                                   9
                                                                                             OR TRANSFERRED
                                  10     SCOTT FRAUENHEIM,
                                                        Defendant.
                                  11

                                  12          Petitioner Ryan Judson Moore seeks federal habeas relief under 28 U.S.C. § 2254 from his
Northern District of California
 United States District Court




                                  13   state convictions. See Pet. (dkt. 1). The petition for such relief is subject to review under 28

                                  14   U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254 Cases.

                                  15          Moore is in custody at the Pleasant Valley State Prison in Coalinga, California after being

                                  16   convicted in Solano County of second degree murder with the use of a firearm in 2013 and

                                  17   sentenced in 2014 to forty years to life in prison. Pet. ¶¶ 11, 13, 14. A California Court of Appeal

                                  18   affirmed the judgment against Moore, and the California Supreme Court summarily denied a

                                  19   petition for review. Id. ¶ 15.

                                  20                  Where an application for a writ of habeas corpus is made by a person
                                                      in custody under the judgment and sentence of a State court of a State
                                  21                  which contains two or more Federal judicial districts, the application
                                                      may be filed in the district court for the district wherein such person
                                  22                  is in custody or in the district court for the district within which the
                                                      State court was held which convicted and sentenced him and each of
                                  23                  such district courts shall have concurrent jurisdiction to entertain the
                                                      application. The district court for the district wherein such an
                                  24                  application is filed in the exercise of its discretion and in furtherance
                                                      of justice may transfer the application to the other district court for
                                  25                  hearing and determination.
                                  26   28 U.S.C. § 2241(d); see also Zenteno v. Gipson, No. CV 14-01426 VBF (MRW), 2014 WL

                                  27   1795175 (C.D. Cal. Mar. 19, 2014) (holding that § 2241(d) establishes a jurisdictional requirement

                                  28   and granting a motion to transfer to another district).
                                   1          Both Solano County, where Moore was prosecuted and convicted, and Coalinga, where

                                   2   Moore is in custody, fall within the Eastern District of California. Moore is therefore ORDERED

                                   3   TO SHOW CAUSE why his petition should not be dismissed or transferred to the United States

                                   4   District Court for the Eastern District of California. Moore shall file a response to this order no

                                   5   later than January 17, 2019.

                                   6          IT IS SO ORDERED.

                                   7   Dated: December 20, 2018

                                   8                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                   9                                                    Chief Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
